Exhibit 10.2
ANCESTRY.COM INC.
GRANT NOTICE FOR 2009 STOCK INCENTIVE PLAN
RESTRICTED STOCK
FOR GOOD AND VALUABLE CONSIDERATION, Ancestry.com Inc. (the “Company”), hereby
grants to Participant named below the number of restricted shares of the
Company’s common stock, par value $0.001 (the “Common Stock”) specified below
(the “Award”), upon the terms and subject to the conditions set forth in this
Grant Notice, the Ancestry.com Inc. 2009 Stock Incentive Plan (the “Plan”) and
the Standard Terms and Conditions (the “Standard Terms and Conditions”) adopted
under such Plan and provided to Participant, each as amended from time to time.
This Award is granted pursuant to the Plan and is subject to and qualified in
its entirety by the Standard Terms and Conditions.

 
Name of Participant:
Grant Date:
Number of shares of Restricted Stock:
Vesting Schedule:

By accepting this Grant Notice, Participant acknowledges that he or she has
received and read, and agrees that this Award shall be subject to, the terms of
this Grant Notice, the Plan and the Standard Terms and Conditions.

             
ANCESTRY.COM INC.
 
 
Participant Signature                
By: 
           

Title: 
 
  Address (please print):    
 
 
 
   
 
   
 
           
 
     
 
   
 
     
 
   

 

 



--------------------------------------------------------------------------------



 



ANCESTRY.COM INC.
STANDARD TERMS AND CONDITIONS FOR
RESTRICTED STOCK
These Standard Terms and Conditions apply to the Award of restricted stock
granted to an employee or a nonemployee director of the Company pursuant to the
Ancestry.com Inc. 2009 Stock Incentive Plan (the “Plan”), which are evidenced by
a Grant Notice or an action of the Administrator that specifically refers to
these Standard Terms and Conditions. In addition to these Terms and Conditions,
the restricted stock shall be subject to the terms of the Plan, which are
incorporated into these Standard Terms and Conditions by this reference.
Capitalized terms not otherwise defined herein shall have the meaning set forth
in the Plan.

1.  
TERMS OF RESTRICTED STOCK
     
Ancestry.com Inc., a Delaware corporation (the “Company”), has granted to the
Participant named in the Grant Notice provided to said Participant herewith (the
“Grant Notice”) an award (the “Award” or the “Restricted Stock”) of a number of
restricted shares of the Company’s common stock, $0.001 par value per share (the
“Common Stock”) specified in the Grant Notice. The Award is subject to the
conditions set forth in the Grant Notice, these Standard Terms and Conditions,
and the Plan, each as amended from time to time. For purposes of these Standard
Terms and Conditions and the Grant Notice, any reference to the Company shall
include a reference to any Subsidiary.
  2.  
VESTING OF RESTRICTED STOCK
     
The Award shall not be vested as of the Grant Date set forth in the Grant Notice
and shall be forfeitable unless and until otherwise vested pursuant to the terms
of the Grant Notice and these Standard Terms and Conditions. After the Grant
Date, subject to termination or acceleration as provided in these Standard Terms
and Conditions and the Plan, the Award shall become vested as described in the
Grant Notice with respect to that number of shares of Restricted Stock as set
forth in the Grant Notice. Shares of Restricted Stock that have vested and are
no longer subject to forfeiture and transfer restrictions are referred to herein
as “Vested Shares.” Shares of Restricted Stock awarded hereunder that are not
vested and remain subject to forfeiture and transfer restrictions are referred
to herein as “Unvested Shares.” Notwithstanding anything contained in these
Standard Terms and Conditions to the contrary: (i) if the Participant’s
Termination of Employment is by reason of death or Disability before the
Restricted Stock has fully vested, a portion of the Unvested Shares shall become
vested such that a pro-rata portion of the total number of shares of Restricted
Stock subject to the Award are vested as of the date of Termination of
Employment, and, unless otherwise determined by the Administrator, the remaining
Unvested Shares shall be forfeited and canceled as of the date of such
Termination of Employment, and (ii) except as provided in Section 4 below, if
the Participant’s Termination of Employment is for any reason other than death
or Disability, any then Unvested Shares held by the Participant shall be
forfeited and canceled as of the date of such Termination of Employment. For
purposes of this Section 2, “pro-rata portion” means a percentage, where the
numerator is the portion of the vesting period of the Restricted Stock that
elapsed prior to the Participant’s Termination of Employment, and the
denominator is the full number of days in the vesting period.

 

2



--------------------------------------------------------------------------------



 



3.  
RIGHTS AS STOCKHOLDER
     
From and after the Grant Date, the Participant shall have all of the ownership,
voting rights, dividend rights and all other rights of a stockholder of the
Company with respect to the Restricted Stock, except that such rights as to
Unvested Shares shall terminate upon the forfeiture of such Unvested Shares as
and to the extent specifically provided in Section 2 above; provided, however,
that any dividends paid in respect of Unvested Shares will not be paid in cash
to the Participant, but instead will be automatically reinvested in additional
shares of Restricted Stock, which additional shares will be subject to the same
terms and conditions as the shares of Restricted Stock with respect to which
they were distributed.
  4.  
CHANGE IN CONTROL
     
Unless otherwise provided in an employment, severance or other agreement between
the Company and the Participant, the following provisions shall apply in the
event a Change in Control occurs while Unvested Shares are outstanding under the
Award:

  A.  
If the Unvested Shares are not continued, assumed, converted or substituted for
immediately following the Change in Control, the Unvested Shares shall become
fully vested immediately prior to the Change in Control.
    B.  
If the Unvested Shares are continued, assumed, converted or substituted for, the
Unvested Shares shall be treated as determined by the Administrator.

5.  
RESTRICTIONS ON RESALES OF SHARES
     
The Company may impose such restrictions, conditions or limitations as it
determines appropriate as to the timing and manner of any resales by the
Participant or other subsequent transfers by the Participant of any Vested
Shares, including without limitation (a) restrictions under an insider trading
policy, (b) restrictions designed to delay and/or coordinate the timing and
manner of sales by Participant and other holders and (c) restrictions as to the
use of a specified brokerage firm for such resales or other transfers.
  6.  
INCOME TAXES
     
The Participant shall make arrangements satisfactory to the Company for the
satisfaction of any applicable federal, state, local or foreign withholding tax
obligations that arise by reason of the grant or vesting of the Restricted
Stock. The Company shall not be required to issue shares or may restrict the
transfer of such shares until such obligations are satisfied. Unless the
Participant pays the withholding tax obligations to the Company by cash or
check, withholding may be effected, at the Company’s option, by withholding
Common Stock issuable in connection with the Award (provided that shares of
Common Stock may be withheld only to the extent that such withholding will not
result in adverse accounting treatment for the Company). The Participant
acknowledges that the Company shall have the right to deduct any taxes required
to be withheld by law in connection with the Award from any amounts payable by
it to the Participant (including, without limitation, future cash wages).

 

3



--------------------------------------------------------------------------------



 



7.  
NON-TRANSFERABILITY OF UNVESTED SHARES
     
The Participant represents and warrants that the shares of Restricted Stock are
being acquired by the Participant solely for the Participant’s own account for
investment and not with a view to or for sale in connection with any
distribution thereof. The Participant further understands, acknowledges and
agrees that, except as otherwise provided in the Plan or as permitted by the
Administrator, the Unvested Shares may not be sold, assigned, transferred,
pledged or otherwise directly or indirectly encumbered or disposed of except
other than by will or the laws of descent and distribution and to the extent
expressly permitted hereby and at all times in compliance with the U.S.
Securities Act of 1933, as amended, and the rules and regulations of the
Securities Exchange Commission thereunder, and in compliance with applicable
state securities or “blue sky” laws and non-U.S. securities laws.
  8.  
OTHER AGREEMENTS SUPERSEDED
     
The Grant Notice, these Standard Terms and Conditions and the Plan constitute
the entire understanding between the Participant and the Company regarding the
Restricted Stock. Any prior agreements, commitments or negotiations concerning
the Restricted Stock are superseded.
  9.  
LIMITATION OF INTEREST IN THE RESTRICTED STOCK
     
Neither the Participant (individually or as a member of a group) nor any
beneficiary or other person claiming under or through the Participant shall have
any right, title, interest, or privilege in or to any shares of Common Stock
allocated or reserved for the purpose of the Plan or subject to the Grant Notice
or these Standard Terms and Conditions except as to such shares of Common Stock,
if any, as shall have been issued to such person in connection with the Award.
Nothing in the Plan, in the Grant Notice, these Standard Terms and Conditions or
any other instrument executed pursuant to the Plan shall confer upon the
Participant any right to continue in the Company’s employ or service nor limit
in any way the Company’s right to terminate the Participant’s employment at any
time for any reason.

 

4



--------------------------------------------------------------------------------



 



10.  
GENERAL
     
In the event that any provision of these Standard Terms and Conditions is
declared to be illegal, invalid or otherwise unenforceable by a court of
competent jurisdiction, such provision shall be reformed, if possible, to the
extent necessary to render it legal, valid and enforceable, or otherwise
deleted, and the remainder of these Standard Terms and Conditions shall not be
affected except to the extent necessary to reform or delete such illegal,
invalid or unenforceable provision.
     
The headings preceding the text of the sections hereof are inserted solely for
convenience of reference, and shall not constitute a part of these Standard
Terms and Conditions, nor shall they affect its meaning, construction or effect.
     
These Standard Terms and Conditions shall inure to the benefit of and be binding
upon the parties hereto and their respective permitted heirs, beneficiaries,
successors and assigns.
     
These Standard Terms and Conditions shall be construed in accordance with and
governed by the laws of the State of Delaware, without regard to principles of
conflicts of law.
     
All questions arising under the Plan or under these Standard Terms and
Conditions shall be decided by the Administrator in its total and absolute
discretion.
  11.  
ELECTRONIC DELIVERY
     
By executing the Grant Notice, the Participant hereby consents to the delivery
of information (including, without limitation, information required to be
delivered to the Participant pursuant to applicable securities laws) regarding
the Company and the Subsidiaries, the Plan, and the Restricted Stock via Company
web site or other electronic delivery.

 

5